DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “corrugated guide curve” and “generator” in claims 18-22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said sheets are parallel two by two” which would be understand if recited as “juxtaposing sets of sheets (126, 226) so that said first directions (D1) of each set of said sheets are parallel two by two” and would also be commensurate with the applicant’s arguments or simply delete “two by two”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-22 
Claims 14-17 recites “undulations”.  It is unclear if these undulations are the same as the undulations in claim 7.  For the purpose of this examination, this limitation will be interpreted as being the same.  
Claims 18-22 recite “each sheet (126, 226) has a corrugated guide curve extending in said given first direction (D1) and a generator extending in the second direction (D2)”.  It is unclear as to what these are since the disclosure provides no further support for what these may be.  For the purpose of this examination, this limitation will be interpreted as “the undulations forming a semi-hexagonal pattern”.   In response to the arguments drawn to the use of “generator”, it appears that the applicant’s definition is incomplete and a generator is a geometric element that generates a geometric figure, especially a straight line that generates a surface by moving in a specified fashion.  Thus, it is unclear as to what geometric figure is generated or what specified fashion the line is to move in.  In response to the arguments drawn to “corrugated guide curve”, there is no question as to what corrugated means but the question is, what is a “corrugated guide curve”?  What is being guided?  What is curved?  Furthermore, is the corrugated guide curve the same as the undulations or not? 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kunitake et al. (JP 2013-166174 A) and Todd (US 3,150,446).
Regarding claim 7, Kunitake teaches:
[0002], comprising the following steps:
a) providing a plurality of metal sheets (126, 226) [thin sheets (2)] each having, in a first direction (D1), undulations each formed by a succession of so-called vertex areas (28) [flat portions (2a)] alternately arranged with junction areas (30) of said vertex areas (28) [see figures 2, 5, and 7]; 
b) juxtaposing the sheets (126, 226) so that said first directions (D1) of said sheets are parallel two by two, with the vertex areas (28) of a sheet (126, 226) being placed in contact with the vertex areas (126, 226) of the adjacent sheet(s) (126, 226) to form cells (32) [see figure 7]; 
c) placing a first (26a) end of each sheet (126, 226), in a second direction (D2) perpendicular to the first direction (D1), in contact with a support plate (34) [base material (30); figure 1d];
d) arranging an element (36) [brazing material (W)] between the support plate (34) and said first ends (26a) of the sheets (126, 226) [figure 1d] and heating the assembly [figure 1e and 0030]; 
with the method comprising a step prior to step d) of adding means for blocking the diffusion of the element [stop-off agent (4)] from said first ends (26a) of the sheets (126, 226) to the second free ends (26b) of the sheets (126, 226) [see figure 1a-e and 2], characterized in that the element diffusion blocking means is provided in at least some of the vertex areas (28) of the metal sheets (126, 226) [see figures 1 and 5].
Kunitake does not teach:

heating the assembly in a furnace; and 
the element diffusion blocking means comprises cutouts (38).
Concerning the use of solder:
Note that by definition solder is any alloy that melts below 450°C and anything above is braze.  So while Kunitake is concerned with braze it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that solder could be used instead of braze if the operating temperature of the honeycomb structure is below 450°C.  One would have been motivated to do so because solder is cheaper and soldering consumes less energy than brazing.
Concerning the use of a furnace, 
It is notoriously well-known to braze/solder in a furnace since the environment and temperature can be strictly controlled.   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to braze/solder the Kunitake assembly in a furnace in order to control the temperature and environment as desired.  
Concerning the use of cutouts: 
Todd teaches the spread of braze to on step (18) may be stopped with either a liquid agent (26) or by serrations (30); 4:8-49.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cut serrations into flat portions (2a) to stop the spread of solder instead of using stop-off agent (4) since they are known alternatives for stopping the spread of braze/solder.   Alternatively, it would have been obvious to one of ordinary skill in the art 
Regarding claim 8, the following was addressed in the rejection of claim 7 above.  
characterized in that the solder diffusion blocking means comprises a liquid repellent agent (40) applied to at least some of the contacting faces of the vertex areas (28) of the metal sheets (126, 226).
Regarding claims 9 and 10, Kunitake does not teach:
characterized in that the cutouts have a dimension of about 0.5mm, as measured in the second direction (D2).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the serrations as deep as necessary, including about 0.5mm, in order to stop the spread of braze/solder, minus any unexpected results.  
Regarding claims 11 and 13, Kunitake does not teach:
characterized in that the cutouts (38) have a substantially rectilinear shape in said first direction (D1).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the serration as a straight line since it is easy to do so.  In doing so the line would have a rectilinear cross-sectional shape.  
Regarding claims 14 and 22, Kunitake teaches:
characterized in that each sheet (126, 226) has undulations forming a semi-hexagonal pattern [see figure 5].

Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive.
The applicant argues that “Cutouts cannot be considered equivalent to serrations.”  The examiner disagrees.  The applicant has not provided any special definition for cutout so a cutout is something cut out or intended to be cut out from something else.  One looking at Todd figure 4 could see the serrations as being cut out from the surface and thus being cutouts.  Note that there is no requirement that the cutouts be through holes as shown in applicant’s figure 5.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS J GAMINO/Examiner, Art Unit 1735         

/ERIN B SAAD/Primary Examiner, Art Unit 1735